                                                         RETURN OF SERVICE

                                              UNITED STATES DISTRICT COURT
                                                  Southern Distict of Florida
                                                       Miami Division

Case Number: 3:21-CV-00173-MMH-MCR

Plaintiff:
LUKE NGUYEN
VS.
Defendant:
UNIVERSITY OF ST. AUGUSTINE FOR HEAL TH SCIENCES, LLC

For:
LENTO LAW GROUP, P A
3000 ATRIUM WAY, SUITE 200
MT. LAUREL, NJ 08054

Received by KO PROCESS on the 24th day of February, 2021 at 9:27 am to be served on UNIVERSITY OF ST. AUGUSTINE FOR
HEALTH SCIENCES, LLC CAPITOL CORPORATE SERVICES, INC., 515 EAST PARK AVE, TALLAHASSEE, FL 32301.

I, Christopher S. Kady, do hereby affirm that on the 24th day of February, 2021 at 11:40 am, I:

served a CORPORATE, PARTNERSHIP, ASSOCIATION OR GOVERNMENT SERVICE by delivering a true copy of the
SUMMONS IN A CIVIL ACTION and COMPLAINT with the date and hour of service endorsed thereon by me, to: TAYLOR CEAY
as CUSTOMER SERVICE REPRESENTATIVE authorized to accept service, of the within named corporation, at the address of:
515 EAST PARK AVE, TALLAHASSEE, FL 32301 on behalf of UNIVERSITY OF ST. AUGUSTINE FOR HEALTH SCIENCES,
LLC, and informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 26, Sex: F, Race/Skin Color: White, Height: 5'7", Weight: 125, Hair: Black, Glasses: N

 I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing, in the
judicial circuit in which the process was served.                                             "Under penalties of perjury, I declare that I
 have read the foregoing document and that the facts in it are true" F.S. 92.525. NOTARY NOT REQUIRED PURSUANT TO FS 92.525




                                                                                  KD PROCES
                                                                                  2957 CAPITA
                                                                                  SUITE# 7
                                                                                  TALLAHASSEE, FL 32301
                                                                                  (850) 545-3452

                                                                                  Our Job Serial Number: KDY-2021007046


                                     Copyright© 1992-2021 Database Services, Inc. - Process Server's Toolbox VB.1 z
